Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  142058 & (3)(4)                                                                                     Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  GRIEVANCE ADMINISTRATOR,                                                                            Alton Thomas Davis,
           Petitioner-Appellee,                                                                                          Justices


  v                                                                 SC: 142058
                                                                    ADB: 07-88-JC; 07-89-JC
  RALPH E. MUSILLI and WALTER
  BAUMGARDNER, JR.,
             Respondents-Appellants.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED as moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
         p1123                                                                 Clerk